—Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered July 24, 1995, convicting him of burglary in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). The trial court properly found that the requisite intent could be inferred from the circumstances of the defendant’s entry into the complainant’s apartment (see, People v Mackey, 49 NY2d 274; People v Mazer, 208 AD2d 956).
The defendant’s remaining contentions are either unpreserved for appellate review or are without merit. Ritter, J. P., Sullivan, Goldstein and Lerner, JJ., concur.